Case 19-15174-amc        Doc 35    Filed 04/27/20 Entered 04/27/20 15:39:59             Desc Main
                                   Document     Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: James M Lyons,                        :       Chapter 13
                   Debtor                    :       Case No.: 19-15174-amc

        DEBTOR’S OBJECTION TO CLAIM 3 BY U.S. BANK TRUST NATIONAL
           ASSOCIATION AS TRUSTEE OF THE IGLOO SERIES IV TRUST

        COMES NOW Debtor James M Lyons, by and through undersigned counsel, and objects

to the proof of claim held by U.S. Bank Trust National Association As Trustee of the Igloo Series

IV Trust pursuant to Fed. R. Bankr. P. 3007, and in support thereof respectfully represents the

following:

                                            BACKGROUND

   1. Debtor filed a voluntary petition for relief under Chapter 13 of Title 11, United States

Code, on August 16, 2019.

   2. William C. Miller is the assigned Standing Chapter 13 Trustee.

   3. On September 9, 2019, proof of claim no. 3 was filed by Wells Fargo Bank, N.A. The

claim purports to be a residential mortgage claim in first position on the real estate owned by

Debtor.

   4.     On November 25, 2019, the claim was transferred by Wells Fargo Bank, N.A. to U.S.

Bank Trust National Association As Trustee of the Igloo Series IV Trust.

   5. The claim and the notice of transfer are attached hereto as Exhibit A.


                 OBJECTION: THE CLAIM INCORRECTLY STATES THE AMOUNT
                              NECESSARY TO CURE DEFAULT

   6. Page 4 through 9 of the claim reflect a ledger of the mortgage loan.

   7. The combined “principal, interest and escrow” past due balance is reflected at line G, and

is stated to be $74,089.51.

                                                 1
Case 19-15174-amc        Doc 35     Filed 04/27/20 Entered 04/27/20 15:39:59              Desc Main
                                    Document     Page 2 of 2



   8. This past due balance does not include pre-petition fees of $4,029.58, reflected at line P.

   9. Claimant further adds $1,043.75 due to a projected escrow shortage.

   10. The sum of the amounts reflected above in paragraph nos. 7, 8 and 9 total $79,162.84.

   11. The sum of the amounts of missed payments of principal, interest, and monthly escrow,

along with fees incurred and projected escrow shortage must be equal to the amount necessary to

cure default.

   12. However, the claim then states that the pre-petition arrears are $91,212.79.

   13. The stated total pre-petition arrears in Part 3 are $12,049.95 higher than the claim

breakdown reflects.

   14. The claim states that the escrow deficiency for funds advanced is $30,240.61 on Part 2.

If this is true, the principal and interest arrears in line O must be equal to $43,848.90 because line

O is a sum of principal, interest and escrow.

   15. However, Part 3 of the claim states that the accrued principal and interest is equal to

$55,898.85, which is exactly $12,049.95 more than would be expected as per the calculation set

forth in paragraph no. 14 above.

   WHEREFORE, Debtor objects to Claim 3 held by U.S. Bank Trust National Association As

Trustee of the Igloo Series IV Trust on grounds that the claim miscalculates the amount

necessary to cure any default as of the date of the petition by $12,049.95

                                                ROSS, QUINN & PLOPPERT, P.C.


                                                BY:   /s/ Joseph Quinn___________
                                                      Joseph Quinn, Esquire
                                                      192 S. Hanover Street, Suite 101
                                                      Pottstown, PA 19464
                                                      T: (610) 323-5300
                                                      F: (610) 323-6081
                                                      JQuinn@rqplaw.com
Date: April 27, 2020

                                                  2
